Title: Abigail Adams to Thomas Brand Hollis, 21 October 1786
From: Adams, Abigail
To: Hollis, Thomas Brand


      
       Sir
       october 21 1786London Grosvenour Square
      
      In my late visit to Holland I was present at the Grand ceremony of Swearing their New Elected Majestrates at Utrecht. I observed at the Breast of every soldier of the free choir, as they are term’d, a Medal. Curiosity led me to inquire the design of it, and upon viewing it I was so much gratified with it, that I got a Friend to procure me one, and I know not Sir to whom so properly to dedicate the triumph of Liberty, as to the Sincere votary of her. And mr Hollis will give me real pleasure by his acceptance of the Medal, and granting it a place in the Temple of Liberty, amidst the Selection already sacred to that Goddess.
      Inclosed is the explanation of the Medal, from sir your Humble Servant
      
       A Adams
      
     